        Case 20-31175 Document 63-2 Filed in TXSB on 07/28/20 Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 IN RE:                                           §
                                                  §          CASE NO. 20-31175
                                                  §
 GRANITE TRUCKING, INC.,                          §          CHAPTER 7 (converted)
                                                  §
          Debtor.                                 §


   ORDER GRANTING FINANCIAL PACIFIC LEASING, INC.’S MOTION FOR RELIEF FROM THE
                               AUTOMATIC STAY


        On this day, came to be considered the Motion of Financial Pacific Leasing, Inc.’s Relief

from the Automatic Stay. The Court finds that notice of the Motion and deadline to object to the

Motion was proper and sufficient, that the time to respond or object to the Motion has expired, and

no parties objected. After consideration of the pleadings, the Court is of the opinion the following

Order should be entered.

Therefore, it is ORDERED, ADJUDGED, AND DECREED that:

        1.     Financial Pacific Leasing, Inc. holds a valid and perfect lien on the below described

Equipment, including proceeds, accessions, and other appurtenant property described in the

Equipment Finance Agreement (the “Equipment”).

 2013        MAC DUMP BLACK                                   VIN: 5MADN392XDC025865


        2.     The automatic stay is lifted in all respects to the Equipment. Financial Pacific

Leasing, Inc. may foreclose its security interest in the Equipment without further order of this

Court. This Order is immediately enforceable upon its entry and the automatic stay is immediately

lifted with respect to Financial Pacific Leasing, Inc. and the Equipment without regard to

bankruptcy rule 4001(a)(3).


ORDER GRANTING RELIEF FROM AUTOMATIC STAY                                                    PAGE 1
       Case 20-31175 Document 63-2 Filed in TXSB on 07/28/20 Page 2 of 3




       3.     The Debtor shall cooperate with Financial Pacific Leasing, Inc. in the removal of

the Equipment during normal business hours or the Debtor must provide location information

where the Equipment is being stored.

       4.     This Order shall be valid and controlling even in the event this case is converted to

another Chapter of the Bankruptcy Code.


Signed: ___________________________



                                            ___________________________________
                                            UNITED STATES BANKRUPTCY JUDGE




ORDER GRANTING RELIEF FROM AUTOMATIC STAY                                                   PAGE 2
        Case 20-31175 Document 63-2 Filed in TXSB on 07/28/20 Page 3 of 3



Submitted by:
Joseph Austin
Padfield & Stout, LLP
420 Throckmorton, Suite 1210
Fort Worth, Texas 76102

Upon entry of this Order,
Please deliver copies to:

Granite Trucking, Inc.
P.O. Box 701
Marble Falls, Texas 78654

Ronald J. Sommers
Chapter 7 Bankruptcy Trustee
Nathan Sommers Jacobs
2800 Post Oak Boulevard, 61st Floor
Houston, Texas 77056




ORDER GRANTING RELIEF FROM AUTOMATIC STAY                                   PAGE 3
